EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Jonathan Polk, Reg. No. 66334, on 05/17/2022.

Please replace all previous claim listings with the following: 

1.	(Previously Presented) A method implemented by a terminal and comprising:
receiving, from a server, first control information carrying a first control instruction and a first system identifier of a first operating system, wherein the first control instruction instructs performance of a first operation on the terminal, wherein the first operating system is one of a plurality of operating systems running on the terminal, and wherein the first control information instructs controlling of the terminal according to the first control instruction when a foreground operating system of the terminal is the first operating system, wherein the foreground operating system occupies a display resource of the terminal while a background operating system does not occupy the display resource;
determining, based on the first system identifier, that the foreground operating system is not the first operating system;
storing a first correspondence between the first system identifier and the first control instruction;
changing the foreground operating system to the first operating system;
controlling, after the changing, the terminal according to the first correspondence;
receiving, from the server, third control information carrying a third control instruction and excluding a system identifier of an operating system, wherein the third control instruction instructs performance of a third operation on the terminal, wherein the third control information instructs controlling of the terminal according to the third control instruction when the foreground operating system of the terminal is a preset operating system, and wherein the preset operating system is one of the plurality of operating systems of the terminal;
determining, that the foreground operating system is the preset operating system; and
controlling, the terminal according to the third control instruction.

2.	(Previously Presented) The method of claim 1, further comprising:
receiving, from the server, second control information carrying a second control instruction and a second system identifier of a second operating system, wherein the second control instruction instructs performance of a second operation on the terminal, wherein the second operating system is one of the plurality of operating systems, and wherein the second control information instructs controlling of the terminal according to the second control instruction when the foreground operating system is the second operating system;
determining, based on the second system identifier, that the foreground operating system is the second operating system; and
controlling, the terminal according to the second control instruction.

3.	(Currently Amended) The method of claim 2, further comprising storing a second correspondence between the second system identifier and the second control instruction.

4.	(Previously Presented) The method of claim 2, wherein the second operating system is a personal operating system, wherein the second control instruction instructs prohibition from using a Wi-Fi device in the terminal, and wherein the method further comprises powering off the Wi-Fi device using driver information of the Wi-Fi device.

5.	(Previously Presented) The method of claim 2, wherein the second operating system is an office operating system, wherein the second control instruction indicates that a Wi-Fi device may be used in the terminal and that only a preset access point can be connected when the Wi-Fi device is used in the terminal, wherein the method further comprises:
powering on the Wi-Fi device by using driver information of the Wi-Fi device; and
setting a Wi-Fi access point identifier list of the office operating system using an application program interface (API) in a system service of a container,
wherein the container bears the office operating system, and
wherein the Wi-Fi access point identifier list comprises an identifier of the preset access point.

6.	(Cancelled)

7.	(Previously Presented) The method of claim 1, further comprising:
detecting whether a communication connection between the terminal and the server is normal, wherein the communication connection is normal when the communication connection is connected and the terminal has permission to use the communication connection;
sending, to the server when the communication connection is normal, a request for the first control information; and
receiving, from the server in response to the request, the first control information.

8.	(Previously Presented) The method of claim 1, further comprising:
receiving, from the server, stop control information carrying the first control instruction and the first system identifier, wherein the stop control information instructs stopping of control of the terminal according to the first control instruction when the foreground operating system is the first operating system; and
deleting, in response to the stop control information, the first correspondence.

9.–11.	(Cancelled)

12.	(Previously Presented) A terminal comprising: 
a radio frequency (RF) circuit configured to:
receive, from a server, first control information carrying a first control instruction and a first system identifier of a first operating system, wherein the first control instruction instructs performance of a first operation on the terminal, wherein the first operating system is one of a plurality of operating systems running on the terminal, and wherein the first control information instructs controlling of the terminal according to the first control instruction when a foreground operating system of the terminal is the first operating system, wherein the foreground operating system occupies a display resource of the terminal while a background operating system does not occupy the display resource; and
receive, from the server, third control information carrying a third control instruction and excluding a system identifier of an operating system, wherein the third control instruction instructs performance of a third operation on the terminal, wherein the third control information instructs controlling of the terminal according to the third control instruction when the foreground operating system is a preset operating system, wherein the preset operating system is one of the plurality of operating systems of the terminal; and
a processor coupled to the RF circuit and configured to:
determine, based on the first system identifier, that the foreground operating system is not the first operating system;
store a first correspondence between the first system identifier and the first control instruction;
change the foreground operating system to the first operating system;
control, after the changing, the terminal according to the first correspondence;
determine that the foreground operating system is the preset operating system; and
control the terminal according to the third control instruction.

13.	(Original) The terminal of claim 12, wherein the RF circuit is further configured to receive, from the server, second control information carrying a second control instruction and a second system identifier of a second operating system, wherein the second control instruction instructs performance of a second operation on the terminal, wherein the second operating system is one of the plurality of operating systems, and wherein the second control information instructs controlling of the terminal according to the second control instruction when the foreground operating system is the second operating system, and wherein the processor is further configured to:
determine, based on the second system identifier, that the foreground operating system of is the second operating system; and
control the terminal according to the second control instruction.

14.	(Original) The terminal of claim 13, wherein the processor is further configured to store a second correspondence between the second system identifier and the second control instruction.

15.	(Original) The terminal of claim 13, wherein the second operating system is a personal operating system, wherein the second control instruction instructs prohibition from using a Wi-Fi device in the terminal, and wherein the processor is further configured to power off the Wi-Fi device using driver information of the Wi-Fi device.

16.	(Original) The terminal of claim 13, wherein the second operating system is an office operating system, wherein the second control instruction indicates that a Wi-Fi device may be used in the terminal and that only a preset access point can be connected when the Wi-Fi device is used, wherein the processor is further configured to:
power on the Wi-Fi device by using driver information of the Wi-Fi device; and
set a Wi-Fi access point identifier list of the office operating system using an application program interface (API) in a system service of a container,
wherein the container bears the office operating system, and
wherein the Wi-Fi access point identifier list comprises an identifier of the preset access point.

17.	(Cancelled)

18.	(Previously Presented) The terminal of claim 12, wherein the processor is further configured to:
detect whether a communication connection between the terminal and the server is normal, wherein the communication connection is normal when the communication connection is connected and the terminal has permission to use the communication connection;
send, to the server when the communication connection is normal, a request for the first control information; and
receive, from the server in response to the request, the first control information.

19.	(Original) The terminal of claim 12, wherein the RF circuit is further configured to receive, from the server, stop control information carrying the first control instruction and the first system identifier of the first operating system, wherein the stop control information instructs stopping control of the terminal according to the first control instruction when the foreground operating system is the first operating system, and wherein the processor is further configured to delete, in response to the stop control information, the first correspondence.

20.–30.	(Cancelled)

31.	(New) A computer program product comprising instructions that are stored on a computer-readable medium and that, when executed by a processor, cause a terminal to:
receive, from a server, first control information carrying a first control instruction and a first system identifier of a first operating system, wherein the first control instruction instructs performance of a first operation on the terminal, wherein the first operating system is one of a plurality of operating systems running on the terminal, and wherein the first control information instructs controlling of the terminal according to the first control instruction when a foreground operating system of the terminal is the first operating system, wherein the foreground operating system occupies a display resource of the terminal while a background operating system does not occupy the display resource;
determine, based on the first system identifier, that the foreground operating system is not the first operating system;
store a first correspondence between the first system identifier and the first control instruction;
change the foreground operating system to the first operating system;
control, after the changing, the terminal according to the first correspondence;
receive, from the server, third control information carrying a third control instruction and excluding a system identifier of an operating system, wherein the third control instruction instructs performance of a third operation on the terminal, wherein the third control information instructs controlling of the terminal according to the third control instruction when the foreground operating system of the terminal is a preset operating system, and wherein the preset operating system is one of the plurality of operating systems of the terminal;
determine, that the foreground operating system is the preset operating system; and
control, the terminal according to the third control instruction.

32.	(New) The computer program product of claim 31, wherein the instructions, when executed by the processor, further cause the terminal to:
receive, from the server, second control information carrying a second control instruction and a second system identifier of a second operating system, wherein the second control instruction instructs performance of a second operation on the terminal, wherein the second operating system is one of the plurality of operating systems, and wherein the second control information instructs controlling of the terminal according to the second control instruction when the foreground operating system is the second operating system;
determine, based on the second system identifier, that the foreground operating system is the second operating system; and
control, the terminal according to the second control instruction.

33.	(New) The computer program product of claim 32, wherein the instructions, when executed by the processor, further cause the terminal to store a second correspondence between the second system identifier and the second control instruction.

34.	(New) The computer program product of claim 32, wherein the second operating system is a personal operating system, wherein the second control instruction instructs prohibition from using a Wi-Fi device in the terminal, and wherein the instructions, when executed by the processor, further cause the terminal to power off the Wi-Fi device using driver information of the Wi-Fi device.

35.	(New) The computer program product of claim 32, wherein the second operating system is an office operating system, wherein the second control instruction indicates that a Wi-Fi device may be used in the terminal and that only a preset access point can be connected when the Wi-Fi device is used in the terminal, wherein the instructions, when executed by the processor, further cause the terminal to:
power on the Wi-Fi device by using driver information of the Wi-Fi device; and
set a Wi-Fi access point identifier list of the office operating system using an application program interface (API) in a system service of a container,
wherein the container bears the office operating system, and
wherein the Wi-Fi access point identifier list comprises an identifier of the preset access point.

36.	(New) The computer program product of claim 31, wherein the instructions, when executed by the processor, further cause the terminal to:
detect whether a communication connection between the terminal and the server is normal, wherein the communication connection is normal when the communication connection is connected and the terminal has permission to use the communication connection;
send, to the server when the communication connection is normal, a request for the first control information; and
receive, from the server in response to the request, the first control information.

37.	(New) A computer-readable medium storing instructions that, when executed by a processor, cause a terminal to:
receive, from a server, first control information carrying a first control instruction and a first system identifier of a first operating system, wherein the first control instruction instructs performance of a first operation on the terminal, wherein the first operating system is one of a plurality of operating systems running on the terminal, and wherein the first control information instructs controlling of the terminal according to the first control instruction when a foreground operating system of the terminal is the first operating system, wherein the foreground operating system occupies a display resource of the terminal while a background operating system does not occupy the display resource;
determine, based on the first system identifier, that the foreground operating system is not the first operating system;
store a first correspondence between the first system identifier and the first control instruction;
change the foreground operating system to the first operating system;
control, after the changing, the terminal according to the first correspondence;
receive, from the server, third control information carrying a third control instruction and excluding a system identifier of an operating system, wherein the third control instruction instructs performance of a third operation on the terminal, wherein the third control information instructs controlling of the terminal according to the third control instruction when the foreground operating system of the terminal is a preset operating system, and wherein the preset operating system is one of the plurality of operating systems of the terminal;
determine, that the foreground operating system is the preset operating system; and
control, the terminal according to the third control instruction.

38.	(New) The computer-readable medium of claim 37, wherein the instructions, when executed by the processor, further cause the terminal to:
receive, from the server, second control information carrying a second control instruction and a second system identifier of a second operating system, wherein the second control instruction instructs performance of a second operation on the terminal, wherein the second operating system is one of the plurality of operating systems, and wherein the second control information instructs controlling of the terminal according to the second control instruction when the foreground operating system is the second operating system;
determine, based on the second system identifier, that the foreground operating system is the second operating system; and
control, the terminal according to the second control instruction.

39.	(New) The computer-readable medium of claim 38, wherein the instructions, when executed by the processor, further cause the terminal to store a second correspondence between the second system identifier and the second control instruction.

40.	(New) The computer-readable medium of claim 38, wherein the second operating system is a personal operating system, wherein the second control instruction instructs prohibition from using a Wi-Fi device in the terminal, and wherein the instructions, when executed by the processor, further cause the terminal to power off the Wi-Fi device using driver information of the Wi-Fi device.

41.	(New) The computer-readable medium of claim 38, wherein the second operating system is an office operating system, wherein the second control instruction indicates that a Wi-Fi device may be used in the terminal and that only a preset access point can be connected when the Wi-Fi device is used in the terminal, wherein the instructions, when executed by the processor, further cause the terminal to:
power on the Wi-Fi device by using driver information of the Wi-Fi device; and
set a Wi-Fi access point identifier list of the office operating system using an application program interface (API) in a system service of a container,
wherein the container bears the office operating system, and
wherein the Wi-Fi access point identifier list comprises an identifier of the preset access point.

42.	(New) The computer-readable medium of claim 37, wherein the instructions, when executed by the processor, further cause the terminal to:
detect whether a communication connection between the terminal and the server is normal, wherein the communication connection is normal when the communication connection is connected and the terminal has permission to use the communication connection;
send, to the server when the communication connection is normal, a request for the first control information; and
receive, from the server in response to the request, the first control information.

Claim Interpretation
Examiner notes that in agreeing to cancel claims Applicant requested to add new claims commensurate in scope with the allowable claims. With regard to the newly added claims 31-42, they are “computer-readable medium” claims. The specification as originally filed is devoid of mention of “computer-readable medium” explicitly, however, the specification as originally filed has numerous support for a “memory” storing instructions that when executed by a processor perform the claimed limitations. Therefore, Examiner agreed to Applicant’s new claims as Examiner construes the “computer-readable medium” of the claim to be the only supported computer-readable medium of the specification, the memory. Examiner further notes, the memory does comprise a signal per se, see at least ¶ [0272] for the non-transitory embodiments of the memory.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record, Jaramillo “Virtualization Techniques For Mobile Systems” (hereafter Jaramillo) teaches enterprises require/provide the access of emails and other official information on smart platforms which presents a big challenge for the enterprise in securing their systems. Therefore due to the security issues and policies imposed by the enterprise in using the same device for dual purpose (personal and enterprise), the consumers often lose their individual freedom and convenience at the cost of security. Few solutions have been successful addressing this challenge. One effective way is to partition the mobile device such that the enterprise system access and its information are completely separated from the personal information. Several approaches are described and presented for mobile virtualization that creates a secure and secluded environment for enterprise information while allowing the user to access their personal information. A reference architecture is then presented that allows for integration with existing enterprise mobile device management systems and at the same time providing a light weight solution for containerizing mobile applications. This solution is then benchmarked with several of the existing mobile virtualization solutions.
Uehara Pub. No. US 2008/0062002 A1 (hereafter Uehara) teaches a first interface unit executes a process of transmitting a remote-control code belonging to a first remote-control code set which is supported by a first operating system (OS#1) to an operating system which is currently executed. A second interface unit executes a process of transmitting a remote-control code belonging to a second remote-control code set which is supported by a second operating system (OS#2) to the currently executed operating system. If the currently executed operating system is OS#1, a control unit prohibits transmission of the remote-control code from a receiving unit to the second interface unit, and permits the first interface unit to execute the process. If the currently executed operating system is OS#2, the control unit permits transmission of the remote-control code from the receiving unit to the second interface unit, and prohibits execution of the process by the first interface unit.
Neither Jaramillo nor Uehara anticipates nor renders obvious the combination set forth in the independent claims. That is, the claims describe a system in which a control instruction carried in the control information is a control instruction used to control the terminal when the foreground operating system of the terminal is a target operating system. The target operating system is one of the at least two operating systems on the terminal. When the foreground operating system of the terminal is not the target operating system, the terminal does not control the terminal according to the control instruction. Then, the terminal may store a correspondence between a system identifier of the target operating system and the control instruction, so that after the foreground operating system of the terminal is changed to the target operating system, the terminal may further obtain the control instruction according to the correspondence, and control the terminal according to the control instruction. In this way, management personnel can control the terminal when the foreground operating system of the terminal is the target operating system, and perform accurate differentiated management and control on the terminal in a plurality of different operating systems. Moreover, the claims explicitly requires the after the changing of the foreground operating system to the first operating system, the terminal is controlled according to the first correspondence and another control instruction is received in which the system identifier is excluded and the terminal is controlled according to the another control instruction when the foreground operating system is a preset operating system of a plurality of operating systems on the terminal.
The aforementioned limitations and reasons are in conjunction with all other claim limitations and the structure and environment which are not specifically recited in the quotes or expounded upon in the reasons. The Notice of Allowability is based on the totality of the claims. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY A TEETS/Primary Examiner, Art Unit 2195